                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


RICKEY ALFORD a/k/a Morris Day,   )
                                  )
           Plaintiff,             )
                                  )     Civ. Action No. 18-12376-PBS
           v.                     )
                                  )
BOSTON CELTIC CLUB, et al.,       )
                                  )
           Defendants.            )

                                ORDER

                          November 28, 2018

SARIS, C.D.J.

     For the reasons stated below, the Court orders the

plaintiff to pay the $400 filing fee.

     On November 26, 2018, Rickey Alford, a prisoner of the

state of California, filed a pro se civil complaint in this

Court.   Plaintiff did not pay the $400 filing fee or seek leave

to proceed in forma pauperis.

     On at least three occasions prior to the filing of this

action, lawsuits filed by the plaintiff were dismissed on the

grounds that they were frivolous or malicious or failed to state

a claim upon which relief may be granted.     See In re Alford,

Nos. 01-00074 CAL PR,    01-0075 CAL PR, 01-00272 CAL PR, 01- 0307

CAL PR and 01-00308 CAL PR, 2001 WL 277956, at * 1 (N.D. Cal.

March 7, 2001) (citing three cases filed by Rickey Louis Alford,

aka Morris Day, in the Northern District of California and
dismissed prior to 2001 on grounds that they were frivolous,

malicious or failed to state a claim); Day v. Ninth Cr. Ct. of

Appeals Judges, et al., No. 98-0902 FMS PR, 1998 WL 169537, at *

1 (N.D. Cal. March 13, 1998) (citing three cases filed by Morris

Day, aka Rickey Louis Alford, in the Northern District and

dismissed prior to 1998 on the grounds that they were frivolous,

malicious, or failed to state a claim). See also Order entered

in Alford v. Nickerson, et al, No. 06-1327 DFL GGH P, 2006 WL

2092001 (E.D. Cal July 26, 2006) (taking judicial notice of

orders filed March 7, 2001).

     A prisoner generally cannot proceed in forma pauperis if he

has, on three or more prior occasions, filed an action or appeal

that was dismissed on the ground that it was frivolous, was

malicious, or failed to state a claim upon which relief may be

granted.   See 28 U.S.C. § 1915(g).

     Where a prisoner has “three strikes,” he may only proceed

in forma pauperis if he is “under imminent danger of serious

physical injury.” Id.

     Alford does not allege that he is under imminent danger of

serious physical injury.

     Accordingly, IT IS HEREBY ORDERED that that plaintiff shall

submit, within 21 days of the date of this Order, the $400

filing fee.   Failure of plaintiff to comply with this directive



                                 2 
 
within 21 days of the date of this Order will result in the

dismissal of this action for failure to pay the filing fee.

SO ORDERED.
                              /s/ Patti B. Saris
                              PATTI B. SARIS
                              CHIEF UNITED STATES DISTRICT JUDGE




                                3 
 
